UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §    CASE NO. 1:19CR44
                                                §
TOMMY JOE TOMLIN                                §


     MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         The Court referred this matter to the United States Magistrate Judge Keith F. Giblin for

the administration of a guilty plea hearing. Judge Giblin conducted a hearing and issued his

findings of fact and report and recommendation on the defendant’s guilty plea. The magistrate

judge recommended that the Court accept defendant’s guilty plea. He further recommended that

the Court finally adjudge defendant as guilty on Counts One and Two of the Information. The

parties have not objected to the magistrate judge’s findings.

         The Court accepts the findings in the report and recommendation. The Court ORDERS

that Judge Giblin’s report (#56) is adopted. The Court accepts the defendant’s guilty plea but

defers acceptance of the plea agreement and plea agreement addendum until after review of the

presentence report. It is finally ORDERED that defendant, Tommy Joe Tomlin, is adjudged guilty

on Count One of the Information charging a violation of Title 21, United States Code, Section

841(a)(1), Possession with Intent to Distribute 500 grams or more of a Mixture or Substance
containing Methamphetamine and Count Two of the Information charging a violation of Title 18,

United States Code, Section 924(c), Possessing a Firearm in Furtherance of a Drug Trafficking

Offense.

           SIGNED at Beaumont, Texas, this 27th day of September, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                             2
